Citation Nr: 1823319	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a fracture dislocation, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, that, in relevant part, denied reopening the Veteran's claim of entitlement to service connection for fracture dislocation, left wrist.  The Veteran filed a notice of disagreement in March 2012 and was provided with a statement of the case in November 2013.  The Veteran perfected his appeal by submitting a VA Form 9 in January 2014.  Jurisdiction was eventually transferred to the RO in Detroit, Michigan.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.

In December 2017, the Board reopened the claim based on new and material evidence, and remanded the matter for further development on the merits.  The RO issued a supplemental statement of case in February 2018.  The matter has been returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's left wrist disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of a fracture dislocation, left wrist are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by a showing of evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.310; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Factual Background and Analysis

A review of the service treatment records (STRs) show the Veteran complained of, and sought treatment for, left wrist pain twice in February1969 due to a fall from a helicopter around December 1968.  A February 1969 x-ray showed the Veteran had no fracture and the Veteran had painful flexion and abduction due a fall two months prior.  The Veteran reported that he was placed in a cast two months after his 1968 wrist injury.  See March 2012 Correspondence.  The Veteran's discharge physical did not note any left wrist problems upon discharge.  See August 1969 Service Treatment Records.

The Veteran's private treatment records show he fell off of a horse in March 1970 and injured his left wrist, requiring a short arm cast.  He was diagnosed with a perilunar transverse navicular fracture dislocation, left.  In April 1970, the Veteran's private treatment provider stated that because of the Veteran's background of having had a previous wrist injury and some continuing discomfort, there is a question of whether there was any relationship to his injury in the service.  See April 1970 Letter from Dr. T.R.P.  The doctor stated that at the time he treated the Veteran with the care of his second wrist injury due to fall from a horse, the injury was new with a new fracture.  Id.

The private treatment provider related the only way to establish whether there was any preexisting fracture or damage to the wrist joint would be by evaluation of x-rays and previous records of the Veteran's treatment in service.  Id.  The physician opined it was not his impression that the Veteran had an old fracture of the navicular bone with lack of healing.  Id.  He stated the 1970 wrist injury was definitely a new fracture and he was able to identify this quite accurately at surgery.  Id.  He noted that it is possible there was some preexisting difficulty in the region but he was unable to define it without information available to that effect in the past.  Id.

The Veteran's VA treatment records show in July 1970 the Veteran had left carpal navicular fracture and a bone graft to left carpal navicular and radial styloidectomy operation, on the left.  See July 1970 VA10-1000 Hospital Summary.  The records note that prior to the July 1970 operation, the Veteran was placed in a cast subsequent to his in-service wrist injury and had a reasonable recovery.  Id.  The Veteran then sustained the second wrist injury, underwent an operation on his left wrist, and was placed in a cast.  Id.  The Veteran indicated to the VA provider that upon removal of his cast, he was told his fracture was not healed.  Id.

In a January 2014 statement, the Veteran asserted that he never received proper treatment for his left wrist while in service.  In a March 2012 statement, he relayed the doctors waited two months before mobilizing his wrist.  The Veteran relayed the flight surgeon told him it could take up to a year for a hairline fracture to show up on an x-ray.  See March 2012 Correspondence.

The Veteran submitted an article in February 2012.  In this article, the author states that treatment of wrist fractures are very individualized and differ from person to person.  Recovery time from a wrist fracture is different for everyone and depends on the type of fracture and type of treatment received.  The Veteran also submitted a document regarding treatment of stress fractures which states the amount of recovery time varies greatly depending on the location, severity, the strength of the body's healing response, and an individual's nutritional intake.  See December 2016 Correspondence.

Private treatment records dated in December 2017 show the Veteran complained of pain in his left wrist due to a helicopter accident in 1968.  The private records note the Veteran asked about causation of his arthritis.  See December 2017 Non-Government Records.  The physician stated that after 47 years it is difficult to say how much of the ongoing arthritis may be related to the Veteran's prior injuries.  Id.  He stated that prior injuries can be a contributing factor to development of osteoarthritis and the fracture dislocation the Veteran sustained in 1970 was a continuing factor.  Id.

At the Board Hearing, the Veteran testified that he hurt his wrist in December 1968 when he jumped out of a helicopter.  See Transcript of December 2016 Board Hearing at 3, 5.  He related that he fell off a horse after he got out of service and he believes that his in-service injury was never properly treated.  Id.

VA conducted an examination of the Veteran in January 2018.  At that time, the Veteran explained that he contends the fracture and it's residuals should be service connected because the original injury was an occult fracture and the March 1970 injury simply allowed that fracture to manifest and that the original injury was not adequately treated thus resulting in a weakened wrist more prone to serious injury than it might have been otherwise.  Following a review of the record, including the STRs and additional medical records provided by the Veteran, and physical examination, the examiner diagnosed the Veteran has having osteoarthritis, left wrist and fracture dislocation of navicular, left.  See January 2018 VA examination.  The examiner opined the left wrist disability is less likely than not due to wrist injury in service.  Id.

The examiner explained that on the discharge physical, the Veteran noted no wrist problems nor did the medical officer comment on any.  Id.  Additionally, the examiner stated the February 1969 x-ray revealed no fracture and that while it is true that carpal navicular fracture can sometimes be occult on x-rays done at the time of injury, in the Veteran's case, the x-ray was done several months post-injury at a time when the probability of finding evidence of fracture was much better.  Id.  Moreover, the examiner noted a statement by Dr. T.P. in April 1970 that the Veteran's March 1970 wrist injury was a new fracture.  Id.  Thus, the examiner opined occult fracture was improbable.  Id.

The VA examiner explained that it is purely speculative as to residual weakness making the wrist more prone to fracture.  Id.  He stated the mechanism of the March 1970 injury was, in itself, entirely sufficient to cause the displaced fracture noted in March 1970.  Id.  Lastly, the VA examiner stated all available evidence points to a wrist sprain or strain in service with a subsequent serious and complex fracture dislocation.  Id.  The latter injury was sufficient to account for all of the Veteran's current wrist disability.  Id.

The evidence of record shows that the Veteran has a current diagnosis of osteoarthritis, left wrist and fracture dislocation of navicular, left, as shown by the January 2018 VA examination.

There is no question that the Veteran suffered an injury to his left wrist while in service as evidenced by the Veteran's STRs and lay testimony of the Veteran.  However, after a review of the evidence of record, both lay and medical, the Board finds that service connection for residuals of a fracture dislocation, left wrist, to include osteoarthritis, is not warranted as there is no evidence of record to support a nexus between the claimed in-service injury and the present disability.

The January 2018 VA examiner opined the Veteran's left wrist disability is less likely than not due to his in-service injury.  The examiner conducted an in-person examination, reviewed the Veteran's C-file, and diagnosed the Veteran with osteoarthritis in the left wrist.  He noted the Veteran's post-service injury was sufficient to account for all of the Veteran's current wrist disability.  The Veteran's private treatment provider stated that the Veteran's March 1970 left wrist injury was a completely new fracture.

The STRs show that while the Veteran received treatment in February 1969 for complaints of a left wrist injury from jumping from a helicopter in 1968, the remainder of the STRs revealed no further complaint or treatment of any left wrist ailment, the February 1969 x-ray revealed no fracture, and no wrist problems were noted upon discharge.

The Board notes that arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed osteoarthritis of the left wrist during service or in the year after his separation from active duty.  The Veteran's osteoarthritis of the left wrist was first noted at the January 2018 VA examination.  Thus, application of the presumption related to chronic diseases is not warranted in this case.  See 38 C.F.R. § 3.309 (a). 

Competent, probative evidence reflecting a nexus between the Veteran's service and the claimed condition is not present.  Accordingly, the Board concludes that entitlement to service connection for residuals of a fracture dislocation, left wrist, cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a fracture dislocation, left wrist is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


